department of the treasury internal_revenue_service washington d c number release date uilc date cc ebeo spr-118187-99 memorandum for robert westhoven sec_218 coordinator new england district from jerry e holmes chief cc ebeo subject request for technical assistance teachers this is in response to your request for technical assistance dated date we are providing an outline of the applicable legal and regulatory provisions as well as responses to your specific questions law sec_3101 and sec_3111 of the internal_revenue_code the code impose the old-age survivors and disability insurance oasdi portion of the taxes under the federal_insurance_contributions_act fica sometimes called social_security_tax on the wages of employees paid_by employers with respect to employment sec_3101 and sec_3111 impose the medicare portion of the fica tax in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment for fica purposes sec_3121 of the code generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly-owned instrumentality of any one or more of the foregoing the scope of the exceptions to this rule is very broad sec_218 agreement sec_3121 provides that the exclusion from employment in sec_3121 does not apply in the case of service included under an agreement entered into pursuant to sec_218 of the social_security act sec_218 agreement a state and the social_security administration may agree to extend social_security coverage to services of employees of the state or its political subdivisions or instrumentalities under a sec_218 agreement if a worker’s spr-118187-99 services are covered by a sec_218 agreement generally both oasdi and medicare taxes apply medicare_tax continuing employment exception in general the medicare portion of the fica tax applies to employees of states and their political subdivisions unless some exclusion applies sec_3121 provides that for purposes of medicare_tax sec_3121 exempting state employees from fica tax does not apply under sec_3121 services performed by state_or_local_government employees hired on or before date are exempt from medicare taxes if sec_3121 otherwise applies provided that the employees were performing regular and substantial services for pay on or before that date were employed in good_faith on that date were not hired for purposes of avoiding the medicare taxes and have not at any time since that date experienced a termination of the employment relationship with the employer this is referred to as the continuing employment exception the significance of these provisions is that the medicare_tax may be applied to employees of states and political subdivisions independent of the application of the oasdi tax provided they are not covered by a sec_218 agreement revrul_86_88 1986_2_cb_172 provides that the term political_subdivision has the same meaning that it has under sec_218 of the social_security act u s c sec_418 thus the term political_subdivision ordinarily includes a county city town village or school district consequently if an employee ceased to work for one school district and began to work for another he or she would have transferred from one political_subdivision employer to another political_subdivision employer and would not be eligible for the continuing employment exception to the medicare_tax revrul_86_88 q a by the same rationale an employee who was hired before date who terminated employment after that date and who was subsequently rehired is no longer eligible for the continuing employment exception code sec_3121 revrul_86_88 q a a part-time_employee may be eligible however for the continuing employment exception revrul_88_36 1988_1_cb_343 q a states that an individual hired to work as a part-time cook for two hours each sunday on a continuous basis since date qualifies for the continuing employment exception because he was performing regular and substantial services before date spr-118187-99 retirement_system sec_3121 effective for services performed after date excludes from employment only the services of an employee of a state political_subdivision or wholly-owned instrumentality thereof who is a member of a retirement_system the term retirement_system is defined as any pension annuity retirement or similar fund or system within the meaning of sec_218 of the social_security act that is maintained by a state political_subdivision or instrumentality thereof to provide retirement benefits to its employees who are participants sec_31_3121_b_7_-2 employment_tax regulations emphasis supplied a retirement_system is therefore treated as a retirement_system with respect to specific individuals in question the social_security system is not a retirement_system for purposes of sec_3121 b f this rule is illustrated by the following example example an individual holds two positions with the same political_subdivision the wages earned in one position are subject_to fica tax pursuant to an agreement under sec_218 of the social_security act between the secretary of health and human services and the state in which the political_subdivision is located because the social_security system is not a retirement_system for purposes of sec_3121 the exception from employment in sec_3121 does not apply to service in the other position unless the employee is otherwise a member of a retirement_system of such political_subdivision sec_31_3121_b_7_-2 employment_tax regulations a retirement_system which satisfies the definition in the regulation must provide a minimum level of benefits as defined in sec_31_3121_b_7_-2 for a defined_benefit_plan the system meets the requirements with respect to an employee if and only if on a specific testing day the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit commencing on or before his or her social_security_retirement_age that is at least equal to the annual primary insurance amount the employee would have under social_security for a defined_contribution_plan allocations to the employee’s account not including earnings must be at least percent of the employee’s compensation qualified_participant spr-118187-99 an employee is not a member of a retirement_system at the time service is performed unless at that time he or she is a qualified_participant as defined in paragraph d of the regulation in a retirement_system that meets the requirements of paragraph e of the regulation minimum benefits with respect to that employee sec_31_3121_b_7_-2 employment_tax regulations the determination of whether a worker is a qualified_participant is made on an employee-by-employee basis sec_31 b -2 d i of the regulations defines qualified_participant for purposes of defined benefit retirement systems the regulation provides that an employee is a qualified_participant in a defined benefit system with respect to services performed on a given day if on that day he or she is or ever has been an actual participant in the retirement_system and on that day he or she actually has a total accrued_benefit under the retirement_system that meets the minimum retirement benefit requirement of paragraph e of this section an employee may not be treated as an actual participant or as actually having an accrued_benefit for this purpose to the extent that such participation or benefit is subject_to any conditions other than vesting such as a requirement that the employee attain a minimum age perform a minimum period_of_service make an election in order to participate or be present at the end of the plan_year in order to be credited with an accrual that have not been satisfied sec_31_3121_b_7_-2 of the regulations defines qualified_participant for purposes of defined contribution retirement systems the regulation provides that whether an employee is a qualified_participant is determined as services are performed an employee is a qualified_participant with respect to services performed on a given day if on that day he or she has satisfied all conditions other than vesting for receiving an allocation to his or her account exclusive of earnings that meets the minimum retirement benefit requirement of paragraph e of the regulation with respect to compensation during any period ending on that day and beginning on or after the beginning of the plan_year of the retirement_system the regulations contain a number of special requirements applicable to part- time seasonal and temporary employees employees working in more than one position and former participants including rehired annuitants your questions deal largely with these provisions treatment of former participants in general the rules of paragraph b -2 d apply equally to former participants who continue to perform service for the same state political_subdivision or instrumentality thereof or who return after a break_in_service thus for example spr-118187-99 a former employee of a political_subdivision with a deferred_benefit under a defined benefit retirement_system maintained by the political_subdivision who is reemployed by the political_subdivision but does not resume participation in the retirement_system may continue to be a qualified_participant in the system after becoming reemployed if his or her total accrued_benefit under the system meets the minimum retirement benefit requirement of paragraph e of this section taking into account all periods of service including current service required to be taken into account under that paragraph sec_31_3121_b_7_-2 in order for a reemployed employee to be a qualified_participant it is not necessary that the employee accrue additional benefits under the plan on the basis of the service in the new position rather the test is whether the employee’s total accrued_benefit under the retirement_plan satisfies the minimum benefit requirement taking into account all the employee’s service with and compensation from the employer including service and compensation in the new position part-time seasonal and temporary employees sec_31_3121_b_7_-2 of the regulations provides that a part-time seasonal or temporary employee is generally not a qualified_participant on a given day unless any benefit relied upon to meet the requirements of paragraph d of this section the definition of qualified_participant is 100-percent nonforfeitable on that day a benefit is considered nonforfeitable within meaning of paragraph d i of this section on a given day if on that day the employee is unconditionally entitled under the retirement_system to a single-sum distribution on account of death or separation that is at least equal to percent of the participant's_compensation for all periods of credited service taken into account in determining whether the employee's benefit under the retirement_system meets the minimum retirement benefit requirement of this section in other words part-time employees are required to be 100-percent vested in their benefits at all times while full-time employees are not a part-time_employee is defined as any employee who normally works hours or less per week a seasonal employee is any employee who normally work sec_1rev proc 1991_2_cb_694 contains safe_harbor formulas for defined benefit retirement systems it contains analogous provisions applicable to part-time seasonal and temporary employees and contains a cross-reference to sec_31_3121_b_7_-2 and v of the regulations concerning employees employed in more than one position with the same employer and employees who are participants in retirement systems maintained by more than one employer respectively for purposes of these questions the answers will be the same whether the plan in question is a defined benefit or a defined_contribution_plan spr-118187-99 on a full-time basis less than months in a year a temporary employee is any employee performing services under a contractual arrangement with the employer of years or less duration possible contract extensions may be considered in determining the duration of a contractual arrangement but only if there is a significant likelihood that the employee’s contract will be extended future contract extensions are considered significantly likely to occur if on average percent of similarly situated employees have had bona_fide offers to renew their contracts in the immediately preceding academic or calendar years in addition future contract extensions are considered significantly likely if the employee has a history of contract extensions with respect to the current position sec_31 b - d iii employment_tax regulations all of an employee’s service in other positions with the same or different employers may be taken into account for purposes of determining whether the employee is a part-time seasonal or temporary employee if the service in the other positions is or was covered by the same retirement_system all service aggregated for purposes of determining whether an employee is a part-time seasonal or temporary employee is aggregated under the system for all purposes in determining benefits including vesting and the employee is treated at least as favorably as a full-time_employee under the retirement_system for benefit_accrual purposes sec_31_3121_b_7_-2 employment_tax regulations the following example illustrates this paragraph d iii d assume that an employee work sec_15 hours per week for a county and hours per week for a municipality and that both of these political subdivisions contribute to the same state-wide public employee retirement_system assume further that the employee’s service in both positions is aggregated under the system for all purposes in determining benefits including vesting if the employee is covered under the retirement_system with respect to both positions and is treated for benefit_accrual purposes at least as favorably as full-time employees under the retirement_system then the employee is not considered a part-time_employee of either the county or the municipality for purposes of the nonforfeitable benefit requirement of paragraph d i of this section multiple positions sec_31_3121_b_7_-2 of the employment_tax regulations states concerning individuals employed in more than one position that whether an employee is a member of a retirement_system is determined on an entity-by-entity basis rather than a position-by-position basis thus if an employee is a member of a retirement_system with respect to service in one position the employee is spr-118187-99 generally treated as a member of a retirement_system with respect to all service performed for the same employer this rule is illustrated by the following example example an individual is employed full-time by a county and is a qualified_participant as defined in paragraph d of this section in its retirement_plan with regard to such employment in addition to this full-time employment the individual is employed part-time in another position with the same county the part-time position is not covered by the county retirement_plan however and neither the service nor the compensation in the part-time position is considered in determining the employee’s retirement benefit under the county retirement_plan nevertheless if the retirement_plan meets the requirements of paragraph e of this section with respect to the individual the exclusion from employment under sec_3121 applies to both the employee’s full-time and part-time service with the county sec_31_3121_b_7_-2 of the regulations deals with employees employed in more than one position with the same employer this section states that all service and compensation of an employee must be considered in determining whether a benefit meets the minimum benefits requirement however for individuals employed simultaneously in multiple positions with the same entity this determination may but is not required to be made solely by reference to the service and compensation related to a single position of the employee with the employer_provided that the position is not a part-time seasonal or temporary position in other words to determine whether a full-time_employee is a qualified_participant that employee’s benefit can be evaluated on the basis of the full-time job without consideration of any additional part-time position the employer may however aggregate full and part-time positions if it chooses to do so further aggregation rule in general only compensation from and service with a particular employer that employs the employee on a given day are considered in determining whether the employee’s benefit meets the minimum requirements however when the same retirement_system is maintained by multiple employers as in the case of a state retirement_system an employee’s total allocations or benefits may be taken into account if a the compensation and service on which the additional allocations or benefits are based are also taken into account in determining spr-118187-99 whether the employee’s allocations or benefits satisfy the minimum retirement benefit requirement b the retirement_system takes all service and compensation of the employee in all positions covered by the system into account for all benefit determination purposes and c if the employee is a part-time seasonal or temporary employee he or she is treated under the plan for benefit_accrual purposes in as favorable a manner as a full-time_employee participating in the system sec_31_3121_b_7_-2 employment_tax regulations this provision comes into play when a former employee goes to work for a second employer which may or may not cover the new position under the same retirement_system treatment of rehired annuitants a previously retired participant who is either in pay status ie currently receiving retirement benefits under the retirement_system or who has reached normal_retirement_age is deemed to be a qualified_participant in the retirement_system without regard to whether he or she continues to accrue a benefit or whether the distribution of benefits under the retirement_system has been suspended pending cessation of services this rule also applies in the case of an employee who has retired from service with another state political_subdivision or instrumentality thereof that maintains the same retirement_system as the current employer_provided the employee is a former participant in the system by reason of the employee’s former employment thus for example if a teacher retires from service with a school district that participates in a state-wide teachers’ retirement_system begins to receive benefits from the system and later becomes a substitute teacher in another school district that participates in the same state-wide system the employee is treated as a re-hired annuitant under this paragraph d ii sec_31 d ii employment_tax regulations question sec_1 a teacher who is covered by a public_retirement_system during the academic year also works a few hours per week in the summer in the school library the library job is not covered by the public_retirement_system because it does not fall during the normal 10-month school year are the wages for the summer job subject_to oasdi and medicare taxes the wages are not subject_to oasdi taxes because the teacher is a qualified_participant in the public_retirement_system a teacher who is expected to be employed on a continuing basis qualifies for treatment as an individual employed simultaneously in multiple positions with the same entity revrul_60_114 spr-118187-99 consequently the determination may be made solely by reference to service in the teacher’s full-time position sec_31_3121_b_7_-2 the applicability of medicare taxes depends upon whether the teacher qualifies for the continuing employment exception of code sec_3121 same facts as but the summer position is covered by a sec_218 agreement the teacher is subject_to both oasdi and medicare taxes under the sec_218 agreement code sec_3121 a teacher retires from a school district starts collecting a pension under the state retirement_system and returns to work for the same school district as a bus driver the bus driving position is not covered by a agreement and is not covered by the state retirement_system does the employee have to pay oasdi taxes on the wages as a bus driver no the teacher is treated as a re-hired annuitant he is deemed to be a qualified_participant in the retirement_system without regard to whether he continues to accrue a benefit as long as he is working for the same school district sec_31_3121_b_7_-2 he would however have to pay medicare_tax because the original employment relationship terminated at retirement code sec_3121 a new employee was hired by a school district as a substitute part-time bus driver he is currently drawing a state retirement_system pension as a retired teacher for another employer and is also receiving social_security_benefits with respect to other employment the school district does not participate in the state retirement_system or maintain its own system since the school district does not participate in the state retirement_system the teacher is not treated as a re-hired annuitant he is required either to be a qualified_participant in a retirement_system or to pay oasdi tax on his wages as a bus driver medicare_tax applies because he does not qualify for the continuing employment exception a public school teacher worked part-time for years as a grounds maintenance person after school and during vacations and summer he is now retired and draws a pension from the state retirement_system with respect to his teaching position he still works part-time for the entire school year and the summer doing grounds maintenance and as needed doing snow removal during the winter are his grounds maintenance earnings subject_to oasdi tax would they be if the position were covered under a agreement spr-118187-99 since he is working for the same employer the teacher is treated as a rehired annuitant the employee is thus deemed to be a member of the state retirement_system and not subject_to oasdi tax for the grounds maintenance position if a position is covered by a sec_218 agreement generally both oasdi and medicare taxes apply a school district employs an education technician for hours per week in a position covered by the state retirement_system the same employee also concurrently works hours for the same school district in another position which is not covered by the state retirement_system is the non-covered position subject_to oasdi and medicare taxes what if the district had a agreement covering the position the education technician has a part-time position hours per week which is covered by a retirement_system in stating that the position is covered by a retirement_system the facts assume that the retirement_system meets the requirement that the benefits be nonforfeitable the other position would be full- time if the employee worked more than hours but it is not covered by a retirement_system the education technician position may not be used to determine whether the employee is receiving a minimum level of benefits under the retirement_system because it is not a full-time position sec_31 b - e iv employment_tax regulations consequently oasdi tax must be paid with respect to the other uncovered position whether medicare_tax applies depends on whether the continuing employment exception applies if there were a sec_218 agreement the position would generally be subject_to both oasdi and medicare taxes a state retirement_system covers specific positions as opposed to covering all the employees of an employer thus all teachers are covered by the state retirement_system additional positions may be covered by the state retirement_system under a participating local district pld contract and still other positions may be subject_to a sec_218 agreement when a retired teacher is rehired by a second school district in a different position such as bus driver is the teacher’s status as a qualified_participant in a retirement_system tested with respect to the employer or with respect to the position see question above the teacher’s status as a qualified_participant is tested with respect to the employer unless the second position is covered by the same state retirement_system under which the teacher is drawing a pension then the teacher is treated as a rehired annuitant and deemed to be a participant in the retirement_system
